                    UNITED STATES DISTRICT COURT .
              ·. EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DMSION

                             NO. 7:20-CR-134-D


 UNITED STATES OF AMERICA

       V.                                    ORDER
 MATTHEW DYLAN CHAMBERS



       The Court· having considered Defendant Matthew Dylan Chambers'

· motion requesting leave to file his sentencing memorandum.and exhibit under

. seal, and good cause having been shown, it is this ___(£__ day of July 2021

 HEREBY ORDERED that the motion is GRANTED. The Clerk is directed to

 place the Defendant's sentencing memorandum and exhibit under seal.·



                                       ~ES C. DEVER III
                                       United States District Judge




                                        _)
